Title: To Thomas Jefferson from Nathaniel Lord, 4 March 1807
From: Lord, Nathaniel
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Ipswich, Ms. March 4. 1807.
                        
                        Permit an obscure individual to present a copy of the alphabetically arranged Catalogue of Graduate’s at
                            Harvard College to the Chief Magistrate of the nation.
                        An idea, that an alphabetical arrangement of the names of those, who have received the honors of this antient
                            university, would be of general utility to the sons of science, and to those especially, who were more immediately
                            interested, induced me to undertake a task, which, however arduous, has been in some degree its own reward; having
                            afforded me the satisfaction of reflecting, that I have rendered some small service to a very respectable portion of the
                            community.
                        To you, Sir, as a patron of science, and a promoter of useful attempts, I send the copy accompanying this;
                            with the sincerest wishes, that you may enjoy the highest happiness, of which human nature is capable, a consciousness of
                            having done well, and a pleasing and well founded hope of an immortal reward.
                        The day of this date brings to a reflecting mind the times when your illustrious Predecessors and yourself
                            respectively came into the highest office in the power of the American people to bestow, and the commencement of our
                            present constitution of national government; which constitution has been productive of happiness and prosperity to these
                            United States, without a parallel; and which, if wisely administered, will, under the smiles of a kind Providence, will be
                            the ark of political safety to this nation for ages to come. 
                  With sentiments of respect, I have the honor to be, Sir, your
                            obedient servant,
                        
                            Nathaniel Lord 
                            3d.
                        
                    